The-judgment, of the court was pronounced by
Slideli,, J.
This is-a petitory action instituted by the tutor of-a minor to recover certain- slaves which once belonged to- Denton, the minor’s father. Denton was a resident of Arkansas, and died there in the year 1825. Fowler was appointed administrator of his estate ; andr by virtue of a decree of sale rendered by a- competent court in the county-of Denton’s domicil, the slaves were sold at public sale, in 1827, to pay debts of the succession, and Martin became the purchaser. Martin afterwards sold the slaves to Fowler, and, in 1829, Foioler sold to Hyde, the defendant’s lessor, and to one Shelton, who afterwards sold his in terest to Hyde. The possession of Hyde has been peaceable and public, since the year 1829. The various sales above mentioned'were allmade in Arkansas, where slaves are considered personal property. Hyde brought the slaves to Louisiana, in 1830, or 1831,
Fowler was called in warranty by the defendant Hyde. The plaintiff propounded interrogatories to Fowler, and at tlie'trial'offered the answers of’Fowler in evidence, to the admission of which the defendant excepted. We think the court below erred in admitting these answers against Hyde. If Fowler was a competent witness, upon which point it is unnecessary to express an opinion, the plaintiff should have examined him as any other witness, and then the defendant would have been entitled to, and would have had an opportunity to cross-examine. Here the party has thought proper to proceed ex parte, and byway of interrogatories on facts and articles propounded to the absent party under commission; and the answers are only available as between the party interrogating and the party interrogated. See the case of Johnson v. Marsh, ante p. 772.
*808- The ground upon Which the minor's- right to a recovery is based is that, although the sale was made to Martin ostensibly at the public judicial sale, yet that in reality Martin was a mere person interposed- and was secretly the agent of the administrator himself, to whom1 he afterwards sold the property. If we exclude the testimony of Fowler, Which, as we kaVe seen-, is inadmissible, the only evidence to establish- the agency of Martin for Fonder', is the declaration of a witness that, at a subsequent period, Fowler and Martin both told him so. If, upon such testimony,- We could be permitted- to consider the agency as proved, the difficulty sill remains that the good faith of Hyde is unimpeached. The plaintiff appealed to his conscience by propounding interrogatories to him, and his answers distinctly negative all knowledge or notice of the alleged fraud. Even under our' system of jurisprudence we would not be prepared to say that a purchaser in good faith could be affected by a- latent equity of this suit, however fatal it might be between the heir and Fowler, were he still the owner of the property.
But besides this1 view of the matter, there is another which appears to us conclusive. The sale, under which Hyde claims and peaceably held the property for move than fifteen years, was made in the State of Arkansas, where the ancestor died, and where his succession was administered. It is proved that the jurisprudence of the common law prevails there, and-that in that State slaves are considered1 as personal property. The powers and lights of an administrator Under that system, as is shown by testimony in this* cause, and well established by commentators, are very different from those of an administrator in this State. He is there the representative of the deceased as to his goods and chattels1, and has the same property in them as the principal had when living. He has authority, even without a decree of sale, to sell the assets, and convert them into money for the payment of debts. To-effect a sale by an administrator so as to let in the claim of the heir, there must be some fraud, col-lusion, or misconduct between the parties. In the present case-, there-is no-ground to impeach the good faith of Hyde; and, if the heir has been wronged, he must look to the administrator. See 2 Blackstone, 511. 1 Story on Equity, § 580. 1 Sugden on Vendors, p. 59.

Judgment affirmed*